DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected because it is not clear what is meant by “to send a first power to from the processor board” on line 6, and “to send a second power and receive a control signal to the processor board” on lines 7-8.
Claim 16 is also rejected based on lack of positive antecedent basis of “the docketing board” on line 13.
Claims 17-20 are rejected because they depend on claim 16.

Allowable Subject Matter
Claims 1-15 are allowed.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “sending a control signal from the docking board to the expansion board after the expansion board authenticates itself in response to receiving the power from the docking board; and not sending power and a control signal from the docking board to the expansion board when the docking board is operatively coupled to the expansion board and not operatively coupled to the processor board.”
With respect to independent claim 9, the prior art does not show the limitations of “sending a second power from the docking board to the processor board after the processor board authenticates itself in response to receiving the first power, the second power being different than the first power; receiving a control signal at the docking board from the processor board when the docking board and the processor board are operatively coupled together, the docking board not receiving a control signal when not operatively coupled to the processor board”.
With respect to independent claim 16, the prior art does not show the limitations of “the docking board configured to send power to the expansion board when the docking board is operatively coupled to the processor board and the expansion board, the docketing (sic) board configured to send a control signal after the expansion board authenticates itself in response to receiving the power, the docking board configured to not send power and not send a control signal to the expansion board when the docking board is operatively coupled to the expansion board and not operatively coupled to the processor board.”
The parent patents were considered for the possibility of double patenting, but the application claims include narrowing limitations compared to the patent claims that would not have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186